DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application 16/154,159 are citing the paragraph numbers in the Pre-Grant Publication US 2019/0105116 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A1.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding limitations “a probe head coupled to the distal end of the shaft, wherein the probe head extends transverse to the shaft and is configured to be inserted into a spinal fixation element; and a tracking array coupled to the proximal end of the shaft” in independent claim 1 and 9, limitation “placing the probe head in a first of the one or more spinal fixation elements; recording the position and orientation of the probe; repeating the placing and the recording until the positions of all of the one or more spinal fixation elements has been determined; determining how a stabilization rod configured to pass through the one or more spinal fixation elements will be bent to a desired configuration while maintaining a straightness of the stabilization rod at the recorded positions; and bending the stabilization rod to the desired configuration” in independent claim 17, there is no relevant disclosure, with respect to the structural detail of the probe head and the specific operation step of the probe, can be found in either specification or figures in the prior-filed application 15/609,334.
Thus, the disclosure of prior-filed application 15/609,334 fails to support all the limitations cited in independent claim 1, 9 and 17 of present application. Therefore, the effective filing dates of all claims in present application 16/154,159 are set as the filing date 10/08/2018.


Claim Objections
Claim 4, 12 and 19 are objected to because of the following informalities:  
Claim 4 line 2, preamble “a different configuration of tracking markers” should read “a different configuration of the plurality of tracking markers”;
Claim 12 line 2, preamble “a different configuration of tracking markers” should read “a different configuration of the plurality of tracking markers”;
Claim 19 lines 1 – 2, limitation “the tracking array” should read “the tracking array of the probe”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding limitation “a plurality of probes” in claim 3 line 1, it is unclear the above probes are newly introduced different probes or the same probe as introduced in claim 1 line 2 with all detailed structural components as recited in claim 1 to further limit the probe.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of probes in claim 3 are interpreted as any reasonable probes.

Regarding limitation “the plurality of probes” in claim 4 line 1, since limitation “a plurality of probes” in parent claim 3 is indefinite, it is also unclear whether the probes recited in claim 4 are same probe as introduced in claim 1 or not.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of probes in claim 4 are interpreted as the same plurality of probes recited in claim 3 which are interpreted as any reasonable probes.

Claim 11 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding limitation “a plurality of probes” in claim 11 line 1, it is unclear the above probes are newly introduced different probes or the same probe as introduced in 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of probes in claim 11 are interpreted as any reasonable probes.

Regarding limitation “the plurality of probes” in claim 12 line 1, since limitation “a plurality of probes” in parent claim 11 is indefinite, it is also unclear whether the probes recited in claim 12 are same probe as introduced in claim 9 or not.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above plurality of probes in claim 12 are interpreted as the same plurality of probes recited in claim 11 which are interpreted as any reasonable probes.

Therefore, claim 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6, 8, 9, 10, 14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0265774 A1; published on 09/21/2017) (hereinafter Johnson") in view of Foley et al. (US 2005/0277832 A1; published on 12/15/2005) (hereinafter "Foley").

Regarding claim 1, Johnson teaches a surgical robot system ("FIG. 13A depicts part of the surgical robot system 100 …" [0090]), comprising:

a shaft having a proximal end and a distal end ("… the shaft 622 …" [0092]; see Fig.13C; the proximal end and distal end are inherent structural component for any shaft);
a probe head coupled to the distal end of the shaft ("… and tip 624." [0092]; see Fig.13C), and
a tracking array coupled to the proximal end of the shaft ("… the tracking array 612 functions as the handle 620 of the probe 608A. Thus, the four markers 804 are attached to the handle 620 of the probe 608A, which is out of the way of the shaft 622 …" [0092]; see Fig.13C).
Johnson fails to explicitly teach wherein the probe head extends transverse to the shaft and is configured to be inserted into a spinal fixation element.
However, in the same field of endeavor, Foley teaches a probe (“… a head-positioning probe 280 …” [0076]) comprises:
a shaft having a proximal end and a distal end (see Fig.7; the shaft between head 285 and LED array 380; the proximal end and distal end are inherent structural component for any shaft); 

a tracking array coupled to the proximal end of the shaft ("An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system by providing an optical signal received by digitizer 110." [0076]; see Fig.7, 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 2, Johnson in view of Foley teaches all claim limitations, as applied in claim 1, and Johnson further teaches wherein the tracking array includes a plurality of tracking markers arranged in a predetermined configuration ("Thus, the four markers 804 are attached to the handle 620 of the probe 608A …" [0092]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 8, Johnson in view of Foley teaches all claim limitations, as applied in claim 1, and Foley further teaches wherein a length of the probe head is configured to be equal to a distance between two slots formed in a coupling body of the spinal fixation element ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.7 and 8, the screw head 255 and probe head 285 are geometrically mated, so the length of head 285 is equal to the distance between two slots of screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to 

Regarding claim 9, Johnson teaches a probe ("FIG. 13C depicts an instrument 608 {in this case, a probe 608A} …" [0090]) for use with a surgical robot system ("… when a snugly fitting tool or instrument 608 is placed within the guide tube 1014 …" [0111]; see Fig.15B; see also Fig.13A, the instrument 608 is connect to robotic arm), the probe comprising:
a shaft having a proximal end and a distal end ("… the shaft 622 …" [0092]; see Fig.13C; the proximal end and distal end are inherent structural component for any shaft);
a probe head coupled to the distal end of the shaft ("… and tip 624." [0092]; see Fig.13C); and
a tracking array coupled to the proximal end of the shaft ("… the tracking array 612 functions as the handle 620 of the probe 608A. Thus, the four markers 804 are attached to the handle 620 of the probe 608A, which is out of the way of the shaft 622 …" [0092]; see Fig.13C).
Johnson fails to explicitly teach wherein the probe head extends transverse to the shaft and is configured to be inserted into a spinal fixation element.
However, in the same field of endeavor, Foley teaches a probe (“… a head-positioning probe 280 …” [0076]) comprising:

a probe head coupled to the distal end of the shaft ("… includes a head 285 …" [0076]; see Fig.7), wherein the probe head extends transverse to the shaft (see the shape of head 285 in Fig.7) and is configured to be inserted into a spinal fixation element ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.8); and
a tracking array coupled to the proximal end of the shaft ("An emitter, such as, for example, an LED array 380 on the probe 280, indicates the location and orientation of the screw head 255 to the computer 114 of the surgical navigation system by providing an optical signal received by digitizer 110." [0076]; see Fig.7, 8).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 10, Johnson in view of Foley teaches all claim limitations, as applied in claim 9, and Johnson further teaches wherein the tracking array includes a 

Regarding claim 14, Johnson in view of Foley teaches all claim limitations, as applied in claim 9, and Foley further teaches wherein the probe head is perpendicular to the shaft (see Fig.7, the head 285 is perpendicular to shaft).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

Regarding claim 16, Johnson in view of Foley teaches all claim limitations, as applied in claim 9, and Foley further teaches wherein a length of the probe head is configured to be equal to a distance between two slots formed in a coupling body of the spinal fixation element ("… includes a head 285 that mates in a geometrically unique fashion with the head 255 of the screw 250." [0076]; see Fig.7 and 8, the screw head 255 and probe head 285 are geometrically mated, so the length of head 285 is equal to the distance between two slots of screw head).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with .


Claim 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley, as applied in claim 2 and 10 respectively, and further in view of Lakin et al. (US 2007/0016009 A1; published on 01/18/2007) (hereinafter "Lakin").

Regarding claim 3, Johnson in view of Foley teaches all claim limitations, as applied in claim 2, although Foley does not explicitly teach differently sized probe heads, Foley teaches the head "mates in a geometrically unique fashion with the head 255 of the screw 250" (see Foley; [0076]), and it is known in the art there are various sizes of screw used in spine surgery. It would be obvious that different probes with different head sizes will be a predicable result given the teaching of Foley of providing geometrically mated probe head to each variation of screw.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical 
In addition, in the same field of endeavor, Lakin teaches wherein the system includes a plurality of probes each having a differently sized probe head ("Exemplary kit 300 comprises … surgical probes 304 …" [0040]; "Thus, if more probe configurations were desired, they can be provided in the form of a tip or handle …" [0068]; see Fig.3, the tip sizes of three probes 304 are different; see also Fig.13A, 13B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 4, Johnson in view of Foley and Lakin teaches all claim limitations, as applied in claim 3, and Lakin further teaches wherein each of the plurality of probes includes a corresponding tracking array having a different configuration of tracking markers than other ones of the plurality of probes ("The navigation system can be configured to recognize different rotational or angular geometries as corresponding to different surgical components. For example, as shown in FIG. 12A, the four markers are disposed substantially in the same plane, and the navigation system can be configured to recognize this marker geometry as corresponding to the spatula probe 1204 as shown. Similarly, if the three markers 1210, 1212 and 1214 are rotated 90 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 11, Johnson in view of Foley teaches all claim limitations, as applied in claim 10, although Foley does not explicitly teach differently sized probe heads, Foley teaches the head "mates in a geometrically unique fashion with the head 255 of the screw 250" (see Foley; [0076]), and it is known in the art there are various sizes of screw used in spine surgery. It would be obvious that different probes with different head sizes will be a predicable result given the teaching of Foley of providing geometrically mated probe head to each variation of screw.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the head-positioning probe as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 12, Johnson in view of Foley and Lakin teaches all claim limitations, as applied in claim 11, and Lakin further teaches wherein each of the plurality of probes includes a corresponding tracking array having a different configuration of tracking markers than other ones of the plurality of probes ("The navigation system can be configured to recognize different rotational or angular geometries as corresponding to different surgical components. For example, as shown in FIG. 12A, the four markers are disposed substantially in the same plane, and the navigation system can be configured to recognize this marker geometry as corresponding to the spatula probe 1204 as shown. Similarly, if the three markers 1210, 1212 and 1214 are rotated 90 degrees from the position shown in FIG. 12A to the position shown in FIG. 12B, the system would recognize the new three dimensional 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).


Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley, as applied in claim 1 and 9 respectively, and further in view of Lakin.

Regarding claim 5, Johnson in view of Foley teaches all claim limitations, as applied in claim 1, except wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array, and wherein the different shaft and probe head have a differently sized probe head.
However, in the same field of endeavor, Lakin teaches wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array ("Connector 1206 snap fits into receptacle 1208 as shown, such that multiple different components can be interchangeably and removably connected to frame 1202." [0063]; "Several different surgical components such as the pointer probe tip 1222 and spatula tip 1204 are provided and are removably and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).

Regarding claim 13, Johnson in view of Foley teaches all claim limitations, as applied in claim 9, except wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array, and wherein the different shaft and probe head have a differently sized probe head.
However, in the same field of endeavor, Lakin teaches wherein the shaft and probe head are interchangeable such that a different shaft and probe head may be coupled to the tracking array ("Connector 1206 snap fits into receptacle 1208 as shown, such that multiple different components can be interchangeably and removably connected to frame 1202." [0063]; "Several different surgical components such as the pointer probe tip 1222 and spatula tip 1204 are provided and are removably and interchangeably connectable to the array or array handle." [0070]; see Fig.12A, 12B), and wherein the different shaft and probe head have a differently sized probe head 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the interchangeable probe components as taught by Lakin. By using the modular design, it "reduces overall costs by reducing the number of components in a surgical navigation kit and at the same time increases flexibility" (see Lakin; [0070]).


Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Foley, as applied in claim 1 and 9 respectively, and further in view of Poker et al. (US 2015/0250521 A1; published on 09/10/2015) (hereinafter "Poker").

Regarding claim 7, Johnson in view of Foley teaches all claim limitations, as applied in claim 1, except wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod.
However, in the same field of endeavor, Poker teaches wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod ("… the elongated rods such as 28 are placed within the slots 40 of the upper housing parts 18." [0063]; see Fig.1 and Fig.4, the width 41 of slot 40 is equal to the diameter of rod 28; "… the guide surfaces 150 and 152 are configured to be closely received within the slot 40 of pedicle screw assembly 10 ..." [0079]; see Fig.23, the cross-sectional width of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the screw and tip interactive configuration as taught by Poker. Doing so would make it possible for "for providing an anchor point to a spinal segment for spinal fusion surgery" (see Poker; [0001]).

Regarding claim 15, Johnson in view of Foley teaches all claim limitations, as applied in claim 9, except wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod.
However, in the same field of endeavor, Poker teaches wherein a diameter of the probe head is configured to be equal to a diameter of a stabilization rod ("… the elongated rods such as 28 are placed within the slots 40 of the upper housing parts 18." [0063]; see Fig.1 and Fig.4, the width 41 of slot 40 is equal to the diameter of rod 28; "… the guide surfaces 150 and 152 are configured to be closely received within the slot 40 of pedicle screw assembly 10 ..." [0079]; see Fig.23, the cross-sectional width of the tip/head is equal to the width of slot which is also equal to the diameter of rod 28; this is also a geometrically mated configuration as taught by Foley.).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe as taught by Johnson with the screw and tip interactive configuration as taught by Poker. Doing so would make it .


Claim 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stad (US 2013/0345757 A1; published on 12/26/2013) in view of Isaacs (US 2014/0137618 A1; published on 05/22/2014).

Regarding claim 17, Stad teaches a method for determining positions of one or more spinal fixation elements ("The surgeon uses image guided surgery instruments to identify the locations of the screw heads through which the rod will pass." [0006]), comprising:
importing a graphical representation of a targeted anatomical structure into a surgical robot system ("Imaging of the spine may be carried out by intraoperative imaging such as a fluoroscope or intraoperative CT or preoperative imaging from a CT. In some embodiments, the surgeon may desire real time positioning of the spine. An image may be generated on touch screen 106 from an image data set stored in a controller, such as computer 108 ..." [0053]);
detecting and determining a navigational pattern of a tracking array of a probe ("… Generally, the tracker comprises a plurality of tracking means 9, preferably three tracking means, for generating a signal representing the trajectory of the tool and the depth of the instrument tip." [0036]), wherein the probe includes a shaft ("… the head 
placing the probe head in a first of the one or more spinal fixation elements ("… the distal end of the Head Locator instrument is contacted to the head of each pedicle screw." [0046]; Fig.3);
recording the position and orientation of the probe ("With the help of the IGS computer system, the instrument identifies the location of each screw head for each side of the spine in the X, Y and Z planes." [0046]; "Preferably, the computer tracks the trajectory of the tool and the depth of the instrument inserted into the body part." [0052]);
repeating the placing and the recording until the positions of all of the one or more spinal fixation elements has been determined ("… the distal end of the Head Locator instrument is contacted to the head of each pedicle screw." [0046]; Fig.3; this action is done for each screw);
determining how a stabilization rod configured to pass through the one or more spinal fixation elements will be bent to a desired configuration ("Now referring to FIG. 4, the computer system creates a best fit curve from the points corresponding to screw head locations." [0047]; "Although FIG. 5 shows the sagittal and coronal views of the virtual rod, the virtual rod could also be displayed via a 3D reconstruction that the surgeon could manipulate via the touch screen." [0048]; "By knowing the rod material as well as the curvature of the best fit curve obtained from the screw head locations, the system could calculate and then provide the amount of over-contouring {or “overbending”} necessary for each rod." [0043]); and

Stad fails to explicitly teach maintaining a straightness of the stabilization rod at the recorded positions.
However, in the same field of endeavor, Isaacs teaches determining how a stabilization rod configured to pass through the one or more spinal fixation elements will be bent to a desired configuration while maintaining a straightness of the stabilization rod at the recorded positions ("FIG. 3 depicts a bent surgical rod 30 which has been attached to the attachment elements 21. Also depicted is bend angle A and rotation angle R at which the rod has been bent to accommodate the positions of the attachment screws 21." [0115]; see Fig.3, the screws 21 are recorded positions).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the rod configuration as taught by Stad with the rod bending pattern as taught by Isaacs. Doing so would make it possible that "the time spent in surgery bending linking devices can be greatly reduced thus improving the chances of a successful operation without complications as well as reduce the cost of such an operation, for example, from rebending or bending a second device" (see Isaacs; [0085]).

Regarding claim 20, Stad in view of Isaacs teaches all claim limitation, as applied in claim 17, and Stad further teaches wherein the position and orientation of the probe are recorded using the tracking array and a tracking subsystem and position sensor of .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stad in view of Isaacs, as applied in claim 17, and further in view of Foley.

Regarding claim 18, Stad in view of Isaacs teaches all claim limitations, as applied in claim 17, and Stad further teaches wherein the graphical representation of the targeted anatomical structure is a three dimensional CT scan of a patient ("Imaging of the spine may be carried out by intraoperative imaging such as a fluoroscope or intraoperative CT or preoperative imaging from a CT. In some embodiments, the surgeon may desire real time positioning of the spine." [0053]).
Stad in view of Isaacs fails to explicitly teach wherein the graphical representation of the targeted anatomical structure including the probe and a detectable imaging pattern of the tracking array.
However, in the same field of endeavor, Foley teaches wherein the graphical representation of the targeted anatomical structure is a three dimensional CT scan of a patient, including the probe and a detectable imaging pattern of the tracking array ("The image 105 is generated from an image data set, usually generated preoperatively by a CAT scanner or by MRI for example, which image 105 has reference points for at least one body element, such as a spinal element or vertebrae." [0055]; "On the image 105 provided by monitor 106, the surgeon can see the clamp 30 or screw 42 and fiducial array 170 and also the additional screws 250, wires 260 or other imageable devices." [0071]; probe is also imageable device).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Stad with the image display as taught by Foley. Doing so would make it possible to provide a system "to a user, such as a surgeon, to track an instrument and surgical implants used in conjunction with a surgical navigation system in such a manner to operate percutaneously on a patient's body parts, such as spinal vertebrae which can move relative to each other" (see Foley; [0016]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stad in view of Isaacs, as applied in claim 17, and further in view of Lakin.

Regarding claim 19, Stad in view of Isaacs teaches all claim limitations, as applied in claim 17, except wherein detecting and determining the navigation pattern of the tracking array includes registering the position and orientation of the probe and the targeted anatomical structure in a navigation space.
However, in the same field of endeavor, Lakin teaches wherein detecting and determining the navigation pattern of the tracking array includes registering the position and orientation of the probe and the targeted anatomical structure in a navigation space ("Patient registration 416 establishes points that are used by the navigation system to define all relevant planes and axes 456 … Once registration is complete, the surgeon can identify the position of tracked instruments relative to tracked bones during the surgery. The navigation system enables a surgeon to interactively reposition tracked-instruments to match planned positions and trajectories and assists the surgeon in navigating the patient's anatomy." [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the probe tracking as taught by Stad with the detail registration function as taught by Lakin. Doing so would make it possible to "interactively reposition tracked-instruments to match planned positions and trajectories and assists the surgeon in navigating the patient's anatomy" (see Lakin; [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793